Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 30, 2018

The Court of Appeals hereby passes the following order:

A18E0040. DANIELLE ROLLINS v. GLEN ROLLINS.

      Chris A. Corbett, counsel for Danielle Rollins, has filed a request for an
extension of time to file a discretionary application until April 30, 2018. Said request
is hereby GRANTED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         03/30/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.